            Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
                                                   :
 STACY BAKER,
                                                   :   Case No._______________
                        Plaintiff,                 :
                                                   :
                                                   :   COMPLAINT FOR VIOLATIONS OF
        v.                                             THE FEDERAL SECURITIES LAWS
                                                   :
 TAUBMAN CENTERS, INC., MAYREE C.                  :   JURY TRIAL DEMANDED
 CLARK, MICHAEL J. EMBLER, JANICE L.               :
 FIELDS, MICHELLE J. GOLDBERG,                     :
 NANCY KILLEFER, CIA BUCKLEY                       :
 MARAKOVITS, ROBERT S. TAUBMAN,                    :
 RONALD W. TYSOE, and MYRON E.
                                                   :
 ULLMAN, III,
                                                   :


       Plaintiff Stacy Baker (“Plaintiff”), upon information and belief, including an examination

and inquiry conducted by and through her counsel, except as to those allegations pertaining to

Plaintiff, which are alleged upon personal belief, alleges the following for her Complaint:

                       NATURE AND SUMMARY OF THE ACTION

       1.       Plaintiff brings this action against Taubman Centers, Inc. (“Taubman” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, arising out of their attempt to sell the

Company and The Taubman Realty Group Limited Partnership (the “Taubman OP”) to Simon

Property Group, Inc. (“Simon”), through Simon Property Group, L.P. (the “Simon OP”), Silver

Merger Sub 1, LLC, and Silver Merger Sub 2, LLC (the “Proposed Transaction”).
             Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 2 of 15




        2.       On February 10, 2020, the Company announced that it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which each Taubman

stockholder will receive $52.50 per share in cash for each share of Taubman common stock they

own.

        3.       On May 29, 2020, defendants filed a Definitive Proxy Statement on Schedule 14A

(the “Proxy”) with the SEC. The Proxy is materially deficient and misleading because, inter alia,

it fails to disclose material information regarding: (i) Taubman’s financial projections; (ii) the

financial analyses performed by the special committee of the Board’s (“Special Committee”)

financial advisor, Lazard Frères & Co. LLC (“Lazard”); and (iii) the background of the Proposed

Transaction. Accordingly, without additional information the Proxy is materially misleading in

violation of the federal securities laws.

        4.       The stockholder vote to approve the Proposed Transaction is forthcoming. Under

the Merger Agreement, following a successful stockholder vote, the Proposed Transaction will be

consummated. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from conducting the stockholder vote on the Proposed Transaction unless and until the

material information discussed below is disclosed to the holders of the Company common stock,

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).




                                                 -2-
             Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 3 of 15




        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that is headquartered in, conducts business in, and maintains operations within this

District, or is an individual with sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Moreover, Taubman common

stock trades on the New York Stock Exchange, which is headquartered in this District, rendering

venue in this District appropriate.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Taubman.

        9.       Defendant Taubman is a Michigan corporation with its principal executive offices

located at 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304. Taubman’s

common stock trades on the New York Stock Exchange under the ticker symbol “TCO.”

        10.      Defendant Mayree C. Clark has served as a director of the Company since January

2018.

        11.      Defendant Michael J. Embler has served as a director of the Company since January

2018.

        12.      Defendant Janice L. Fields has served as a director of the Company since January

2019.

        13.      Defendant Michelle J. Goldberg has served as a director of the Company since May

2019.




                                                -3-
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 4 of 15




        14.   Defendant Nancy Killefer has served as a director of the Company since December

2019.

        15.   Defendant Cia Buckley Marakovits has served as a director of the Company since

2016.

        16.   Defendant Robert S. Taubman has served as Chairman of the Board since

December 2001, President and Chief Executive Officer (“CEO”) of the Company since 1990, and

a director of the Company since 1992.

        17.   Defendant Ronald W. Tysoe has served as a director of the Company since 2007.

        18.   Defendant Myron E. Ullman, III serves as Lead Director and has served as a

director of the Company since December 2016.

        19.   Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or

the “Individual Defendants.”

        20.   Relevant non-party Taubman OP owns direct or indirect interests in all of

Taubman’s real estate properties.

        21.   Relevant non-party Simon is a Delaware corporation with its principal executive

offices located at 225 West Washington Street, Indianapolis, Indiana 46204. Simon’s common

stock trades on the New York Stock Exchange under the ticker symbol “SPG.”

        22.   Relevant non-party Simon OP is a Delaware limited partnership that is a majority-

owned subsidiary of Simon, owning all of Simon’s real estate properties and other assets.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and Proposed Transaction

        23.   Taubman operates as a self-administered and self-managed real estate investment

trust (“REIT”) and is structured as an umbrella partnership REIT (“UPREIT”). In the Company’s




                                              -4-
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 5 of 15




UPREIT structure, Taubman’s sole asset is its ownership of approximately 70% of the general

partnership interest in the Taubman OP, which owns direct or indirect interests in all of Taubman’s

real estate properties. The Taubman Company LLC (the “Manager”) provides certain management

and administrative services for Taubman and for Taubman’s U.S. properties.

       24.     Taubman owns, manages, leases, acquires, disposes of, develops, and expands

shopping centers and interests therein. As of December 31, 2019, the Company’s owned portfolio

of operating centers consists of 24 urban and suburban shopping centers operating in 11 U.S. states,

Puerto Rico, South Korea, and China.

       25.     On February 10, 2020, Taubman announced its fourth quarter and full year 2019

financial results, which included the following: total portfolio net operating income (“NOI”)

growth at the Company’s beneficial interest, excluding lease cancellation income, was up 3.9%

for the year and up 4.6% for the quarter; for the full year, comparable center NOI, excluding lease

cancellation income was up 0.2%, and up 1.4% at the Company’s share; fourth quarter comparable

center NOI, excluding lease cancellation income was up 1.7% at the Company’s share; and

industry-leading sales per square foot of $876 was up 3.1% for the quarter and average rent per

square foot was up 1.6% for the year. Commenting on the Company’s results, defendant Robert

Taubman stated, “We were pleased with our NOI growth in a year where we experienced elevated

tenant bankruptcies and unfavorable foreign currency exchange rates. . . . Our high-quality

portfolio of assets continues to grow, notwithstanding a volatile retail environment.”

The Proposed Transaction

       26.     On January 28, 2020, Taubman and Simon issued a joint press release announcing

the Proposed Transaction, which states, in relevant part:

       INDIANAPOLIS and BLOOMFIELD HILLS, Mich., Feb. 10, 2020 -- Simon
       Property Group, Inc. (NYSE: SPG) (“Simon”) and Taubman Centers, Inc. (NYSE:




                                               -5-
  Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 6 of 15




TCO) (“Taubman”) today announced that they have entered into a definitive
agreement under which Simon will acquire an 80% ownership interest in The
Taubman Realty Group Limited Partnership (“TRG”). Simon, through its
operating partnership, Simon Property Group, L.P., will acquire all of Taubman
common stock for $52.50 per share in cash and the Taubman family will sell
approximately one-third of its ownership interest at the transaction price and remain
a 20% partner in TRG.

TRG is engaged in the ownership, management and/or leasing of 26 super-regional
shopping centers in the U.S. and Asia. TRG’s ownership includes 24 high-quality
retail assets (including 21 in the United States and 3 in Asia), consisting of
approximately 25 million feet of gross leasable area, and will continue to be
managed by its existing executive team, under the leadership of Taubman
Chairman, President and Chief Executive Officer Robert S. Taubman, in
partnership with Simon. The parties have agreed to work together to implement
best practices to achieve operational efficiencies and will eliminate Taubman’s
public company costs immediately following closing.

The transaction has been unanimously recommended by a Special Committee of
independent directors of Taubman and approved unanimously by the Boards of
Directors of both companies. Simon expects to fund the total required cash
consideration of approximately $3.6 billion with existing liquidity.

Simon Chairman of the Board, Chief Executive Officer and President David Simon
stated, “We are very pleased to announce this transaction, which will be
immediately accretive to Simon's FFO. By joining together, we will enhance the
ability of TRG to invest in innovative retail environments that create exciting
shopping and entertainment experiences for consumers, immersive opportunities
for retailers, and substantial new job prospects for local communities. I look
forward to partnering with Bobby and the TRG executive team in this exciting new
joint venture.”

Myron E. Ullman, Lead Director of the Taubman Board of Directors and Chairman
of the Special Committee of the Taubman Board of Directors, added, “The
Taubman Board of Directors has always been focused on maximizing shareholder
value. With this transaction, we will deliver a significant, immediate cash premium
to shareholders. The Special Committee of the Board unanimously believes that
this transaction with Simon is a great outcome for all of our stakeholders.”

Robert S. Taubman, Chairman, President and Chief Executive Officer of Taubman,
added, “Since Taubman Centers' founding 70 years ago, we have built a portfolio
of high-quality assets and continuously adapted to the evolving retail landscape. I
am proud of all that this company's talented employees have achieved and am
thrilled to have the opportunity to join together with Simon through this joint
venture. Over the last few years, David and I have developed an excellent personal
relationship and importantly, Simon shares our commitment to serving retailers,




                                       -6-
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 7 of 15




       shoppers and the communities in which we operate. The Board and I are confident
       that Simon is the ideal partner to help us build on our progress.”

       Strategic and Financial Rationale

             •   Simon to acquire an 80% interest in TRG, which owns a highly
                 productive mall portfolio. The purchase price represents an underwritten
                 capitalization rate of approximately 6.2%.

                                                ***

             •   Immediate accretion for Simon shareholders. The transaction is expected
                 to be at least 3% accretive to Simon's Funds From Operations (FFO) per
                 share on an annualized basis, beginning immediately upon consummation
                 of the transaction.

             •   Develop innovative retail environments. The transaction will enhance
                 TRG's ability to invest in innovative retail environments for retailers and
                 consumers, deliver exciting shopping and entertainment experiences to
                 consumers, and create new job prospects for local communities.

       Transaction Details

       Required approvals for the transaction include: (i) two-thirds of the outstanding
       Taubman voting stock and (ii) a majority of the outstanding Taubman voting stock
       not held by the Taubman family. The Taubman family, which represents
       approximately 29% of outstanding Taubman voting stock, has agreed to vote in
       favor of the transaction. The transaction is also subject to customary closing
       conditions and is expected to close in mid-2020.

       Taubman will be releasing its fourth quarter and full year 2019 earnings this
       morning in a separate press release.

The Proxy Misleads Taubman Stockholders by Omitting Material Information

       27.       On May 29, 2020, defendants filed the materially misleading and incomplete Proxy

with the SEC. Designed to convince the Company’s stockholders to vote in favor of the Proposed

Transaction, the Proxy is rendered misleading by the omission of critical information concerning:

(i) Taubman’s financial projections; (ii) the financial analyses performed by Lazard; and (iii) the

background of the Proposed Transaction.

Material Omissions Concerning the Company’s Financial Projections




                                                -7-
          Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 8 of 15




       28.     The Proxy omits material information regarding the Company’s financial

projections.

       29.     The Proxy sets forth:

       On December 20, 2019, the Special Committee held a meeting, which was attended
       by representatives of Taubman’s senior management, Kirkland, Lazard and
       Goldman. At the meeting, Taubman’s senior management reviewed with the
       Special Committee a set of preliminary financial projections that the Special
       Committee had instructed management to prepare in the context of evaluating a
       transaction with Simon, with management noting that such projections remained
       incomplete pending additional details that management was still preparing.
       The Special Committee reviewed with management the key drivers and rationale
       behind the preliminary financial projections, including the shifting retail landscape,
       and views on the achievability of such projections. During an executive session of
       the Special Committee, the Special Committee concluded that it should receive and
       review the additional portions of such projections prior to making any final
       determination with respect to such projections.

Proxy at 26-27. The Proxy fails to disclose the preliminary financial projections reviewed at the

December 20, 2019 Special Committee meeting that the Special Committee instructed Taubman

management to prepare in the context of evaluating a transaction with Simon.

       30.     With respect to these projections reviewed at the December 20, 2019 Special

Committee meeting, the Proxy also fails to disclose the additional details of these projections that

Company management was still preparing and the effect the additional portions of these

projections had on the Company’s projections that are disclosed in the Proxy and utilized by

Lazard.

       31.     Additionally, the Proxy fails to disclose the following financial metrics for the

Company over the projection period: (i) GAAP comparable NOI; (ii) funds available for

distribution; (iii) funds available for distribution per share/unit; (iv) net change in cash pre and

post distribution; and (v) all line items underlying the Company’s unlevered free cash flow,




                                               -8-
          Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 9 of 15




including (a) straight-line rent adjustments, (b) straight-line of ground leases, (c) share-based

compensation; and (d) net proceeds from dispositions, less taxes, less capital expenditures.

       32.     If a proxy statement discloses financial projections and valuation information, such

projections must be complete and accurate.

       33.     The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following section of the Proxy: “Certain Unaudited

Prospective Financial Information.”

Material Omissions Concerning Lazard’s Financial Analyses

       34.     The Proxy omits material information regarding Lazard’s financial analyses

supporting its fairness opinion.

       35.     The Proxy describes Lazard’s fairness opinion and the various valuation analyses

it performed in support of its opinion. However, the description of Lazard’s fairness opinion and

analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Taubman’s public stockholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on Lazard’s fairness

opinion in determining whether to vote in favor of the Proposed Transaction.

       36.     With respect to Lazard’s Discounted Cash Flow Analysis, the Proxy fails to

disclose: (i) Taubman’s (a) net tangible other assets and liabilities, (b) value of peripheral land, (c)

outstanding principal amount of share of consolidated secured debt, (d) outstanding principal

amount of other credit facilities and term loans, (e) outstanding principal amount due to the holders

of Taubman Series J Preferred Stock and Taubman Series K Preferred Stock, and (f) cash and cash

equivalents utilized in the analysis; (ii) the implied (a) perpetuity growth rates, (b) 2023 funds




                                                 -9-
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 10 of 15




from operation multiple, and (c) EBITDA multiple resulting from the analysis; and (iii) the

individual inputs and assumptions underlying the discount rates ranging from 5.50% to 6.75%.

       37.      With respect to Lazard’s Comparable Companies Public Trading Analysis and

Precedent Transaction Valuation Analysis, the Proxy fails to disclose: (i) the individual multiples

and financial metrics for each of the companies analyzed by Lazard; (ii) the financial metrics for

each of the transactions analyzed by Lazard; and (iii) the financial multiples and financial metrics

for the select additional reference REIT transaction observed by Lazard.

       38.      With respect to Lazard’s Analyst Price Targets Analysis, the Proxy fails to disclose

the identity of the analyst, each of the analyst’s price targets and the date the price target was set.

       39.      With respect to Lazard’s Premiums Paid Analysis, the Proxy fails to disclose: (i)

each of the select precedent U.S. REIT transactions analyzed by Lazard; and (ii) the transaction

premium to (a) unaffected price, (b) 1-day VWAP, and (c) 20-day VWAP for each of the

transactions.

       40.      Without such undisclosed information, Taubman stockholders cannot evaluate for

themselves whether the financial analyses performed by Lazard were based on reliable inputs and

assumptions or whether they were prepared with an eye toward ensuring that a positive fairness

opinion could be rendered in connection with the Proposed Transaction. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can

fully evaluate the extent to which Lazard’s opinion and analyses should factor into their decision

whether to vote in favor of or against the Proposed Transaction.

       41.      The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following section of the Proxy: “Opinion of

Financial Advisor to the Special Committee.”




                                                - 10 -
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 11 of 15




Material Omissions Concerning the Background of the Proposed Transaction

       42.       The Proxy omits material information concerning the background of the Proposed

Transaction.

       43.       The Proxy sets forth that “[o]n January 12, 2020, Lazard provided Ms. Marakovits

with preliminary financial analyses relating to [Simon’s] January 9 Proposal, to assist Ms.

Marakovits in her discussion with Mr. R. Taubman and Mr. Simon scheduled for later that day.”

Id. at 29. The Proxy fails to disclose Lazard’s preliminary financial analyses relating to Simon’s

January 9 proposal provided to defendant Marakovits.

       44.       The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following section of the Proxy: “Background of

the Transactions.”

       45.       Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

                                       CLAIMS FOR RELIEF

                                                COUNT I

               Claims Against All Defendants for Violations of Section 14(a) of the
                    Exchange Act and Rule 14a-9 Promulgated Thereunder

       46.       Plaintiff repeats all previous allegations as if set forth in full.

       47.       During the relevant period, defendants disseminated the false and misleading Proxy

specified above, which failed to disclose material facts necessary to make the statements, in light

of the circumstances under which they were made, not misleading in violation of Section 14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       48.       By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy. The Proxy was prepared,



                                                  - 11 -
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 12 of 15




reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,

including material information about the Company’s financial projections, Lazard’s financial

analyses, and the background of the Proposed Transaction. The defendants were at least negligent

in filing the Proxy with these materially false and misleading statements.

       49.     The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       50.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       51.     Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is

appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       52.     Plaintiff repeats all previous allegations as if set forth in full.

       53.     The Individual Defendants acted as controlling persons of Taubman within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Taubman, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.




                                                - 12 -
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 13 of 15




       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same.          The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy.

       56.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy purports to describe the various issues and information that they reviewed

and considered—descriptions the Company directors had input into.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Taubman’s stockholders

will be irreparably harmed.




                                               - 13 -
         Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 14 of 15




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in her favor on behalf of Taubman, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

               any untrue statements of material fact and that states all material facts required in

               it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                              - 14 -
       Case 1:20-cv-04586-LGS Document 3 Filed 06/16/20 Page 15 of 15




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: June 15, 2020

                                              s/ William B. Federman
                                              FEDERMAN & SHERWOOD
                                              William B. Federman (WF9124)
                                              10205 North Pennsylvania Avenue
                                              Oklahoma City, OK 73120
                                              Tel: (405) 235-1560
                                              Fax: (405) 239-2112
                                              -and-
                                              212 W. Spring Valley Road
                                              Richardson, Texas 75081

                                              Attorneys for Plaintiff




                                           - 15 -
